Case 8:19-cv-02286-RAO Document 23 Filed 12/07/20 Page 1 of 1 Page ID #:1877



  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  9
 10   COREY AUSTIN WOOD,                       )   Case No.: 8:19-cv-02286-RAO
                                               )
 11                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                               )   EQUAL ACCESS TO JUSTICE ACT
 12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                               )   PURSUANT TO 28 U.S.C. § 2412(d)
 13   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,         )   U.S.C. § 1920
 14                                            )
                   Defendant                   )
 15                                            )
                                               )
 16
 17         Based upon the parties’ Stipulation for the Award and Payment of Equal
 18   Access to Justice Act Fees, Costs, and Expenses:
 19         IT IS ORDERED that fees and expenses in the amount of $5,500.00 as
 20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 21   awarded subject to the terms of the Stipulation.
 22   DATE: December 7, 2020
 23                                   ___________________________________
                                      HONORABLE ROZELLA A. OLIVER
 24                                   UNITED STATES MAGISTRATE JUDGE
 25
 26

                                               -1-
